Citation Nr: 0510867	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
June 1963 to June 1966.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Combat 
Infantry Badge (CIB). 

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in June 1999 and March 2003 by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein the RO denied 
service connection for right knee disability and a left knee 
disability.  

In October 2003, the Board remanded the veteran's claims for 
actions consistent with the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) as well as to request 
Worker's Compensation/employer medical records and to 
identify treatment providers.  


FINDINGS OF FACT

1.  The veteran has a current right knee disability due to 
injuries sustained during his active military service.

2.  The veteran has a current left knee disability due to 
injuries sustained during his active military service.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


2.  A left knee disability was incurred in active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Right and Left Knee 
Disabilities

The veteran contends that he currently suffers from right and 
left knee disabilities due to events incurred during active 
service.  After a review of the evidence, the Board finds 
that the record does support his contentions, and that his 
claims of entitlement to service connection for a right knee 
disability and entitlement to service connection for a left 
knee disability are warranted.

The Board notes that the veteran's claims file contains 
official documentation that verifies his status as a combat 
veteran, such as his receipt of the Combat Infantry Badge.  
Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence of an injury incurred in 
service shall be accepted as sufficient proof of service 
incurrence of the injury if the evidence is consistent with 
circumstances of service and notwithstanding that there is no 
official record of service incurrence of the injury.  See 38 
U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 
Fed. Reg. 6257 (2000).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In this case, the incurrence of chronic right and left knee 
disabilities in service is not factually shown.  However, the 
veteran's service personnel records indicate that he was in 
airborne training during active service in 1963.  In 
addition, the veteran's service medical records show 
treatment for bilateral ankle fractures after an injury 
during airborne training in 1963.  In a September 1998 
statement, the veteran claimed that his current right and 
left knee disabilities also resulted from the same injury 
that caused bilateral ankle fractures during airborne 
training in 1963.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he injured his knees during airborne 
training in active service.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Based on the veteran's 
service records which confirm his participation in as well as 
document a musculoskeletal injury during Airborne training in 
1963 and the veteran's contention of knee injuries during 
Airborne training, the Board concludes that the veteran's 
statements concerning the reported knee injuries have 
sufficient weight, credibility, and plausibility to support a 
finding that the veteran sustained the reported right and 
left knee injuries during his active military service. 

As a layperson, the veteran is not competent to provide a 
medical diagnosis or a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996) (holding that, although a 
lay person can certainly provide an account of symptoms he 
experiences, a lay person is not competent to provide a 
medical diagnosis).  However, in this case, there is 
competent medical evidence of record that the veteran suffers 
from current right and left knee disabilities related to 
events incurred during his active military service.  

Evidence of record contains three medical opinions, which 
relate the veteran's right and left knee disabilities to his 
active military service.  In an April 2000 statement, the 
veteran's private chiropractor opined that his knee pain was 
"partially or possibly entirely" a result of his injury 
during Airborne training in active service.  In a February 
2003 VA examination report, the veteran complained of 
bilateral knee pain and instability.  While a February 2003 
X-ray report indicated the veteran's knees were normal, the 
examiner listed a diagnosis of early degenerative arthritis 
of the knees with symptomatology including limitation of 
motion and mild crepitus in the examination report.  Further, 
after reviewing the veteran's claims file, the examiner 
opined that it was "as likely as not" that the veteran's 
bilateral knee conditions were related to his military 
service.  It was also noted by the examiner that as a 
paratrooper, the veteran had high impact landings, which 
caused bilateral ankle fractures, as well as repetitive 
landings that would cause compression of the knees.  In a 
March 2004 VA examination report, the examiner listed 
bilateral knee symptomatology including limitation of motion, 
positive patellar grind, and significant medial joint line 
tenderness.  It was further noted by the examiner in the 
March 2004 report that the veteran either suffers from 
"early arthritis which is not being shown by x-ray or he has 
a medial meniscal tear bilaterally".  The examiner then 
opined, "it is very likely that his knee problems which 
consist of degenerative changes and early arthritis and 
degenerative meniscal tears are due to, in part, his jumping 
in the military service".   


While the Board notes that evidence of record shows the 
veteran suffered a left knee injury due to a work-related 
accident in December 1995, none of the competent medical 
evidence of record has shown that his current claimed left 
knee disability is solely or even partially due to this work-
related injury.  In addition, the Board finds the medical 
opinion as to the etiology of the veteran's right and knee 
disabilities in the February 2003 VA examination report, with 
supplementation by the March 2004 VA examination report, to 
be very probative.  The 2003 VA examiner's opinion is based 
on his review of the veteran's claims file as well as his 
objective findings concerning the veteran's right and left 
knee disabilities.  The 2004 report clears up any questions 
concerning the lack of x-ray findings of degenerative changes 
in 2003 and corroborates the 2003 opinion.  The three 
opinions -- by the veteran's private chiropractor in April 
2000 and by VA examiners in 2003 and 2004 - are persuasive 
and are not contradicted by contrary opinions.

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current knee disabilities and events incurred during his 
active service, the Board concludes that the preponderance of 
the evidence supports the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  Consequently, the veteran's 
claims for entitlement to service connection for a right knee 
disability and for a left knee disability are both granted.  

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2004).  As this decision of 
the Board is a complete grant of the benefits sought on 
appeal - i.e., service connection for a right knee disability 
and for a left knee disability - the Board concludes that 
sufficient evidence to decide these claims has been obtained 
and that any defect in the notice and development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.  Accordingly, there 
is no need to discuss, in detail, the various statutory and 
regulatory requirements related to the VCAA, or the Court 
decisions pertaining thereto.  

Evidence of record shows that the additional evidence was 
added to file after that last supplemental statement of the 
case issued by the RO in September 2004, including private 
treatment records, a worker's compensation settlement 
document, and an April VA examination report.  The Board 
notes that the April 2004 VA examination report added to the 
claims file has been used by the Board to aid in granting 
entitlement to service connection for the right and left knee 
disabilities.  As this decision is a complete grant of the 
benefits sought on appeal - i.e., service connection for a 
right knee disability and service connection for a left knee 
disability - the Board concludes that its decision to award 
service connection for a right knee disability and service 
connection for a left knee disability based on evidence 
considered without AOJ consideration or a waiver of AOJ 
consideration would not be prejudicial to the veteran in this 
instance under Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).


ORDER

Entitlement to service connection for a right knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to service connection for a left knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


